Exhibit 10.nnn

 

Adopted pursuant to resolutions of the Cinergy Corp.

Benefits Committee on December 17, 2004

 

AMENDMENT TO THE

CINERGY CORP. UNION EMPLOYEES’ SAVINGS INCENTIVE PLAN

 

The Cinergy Corp. Union Employees’ Savings Incentive Plan, as amended and
restated effective January 1, 2003, is hereby amended, effective as of January
1, 2005 or such other date specified below.

 


EXPLANATION OF AMENDMENT


 

The amendment (i) provides that those employees whose terms of employment are
governed by the collective bargaining agreement with the International
Brotherhood of Electrical Workers Local Union 1347 will be permitted to make
pre-tax and after-tax contributions from overtime pay, (ii) clarifies that
nonresident aliens with no United States source income are not eligible to
participate in the Plan, (iii) clarifies that the portion of the Plan that
benefits employees whose terms of employment are governed by the collective
bargaining agreement with the International Brotherhood of Electrical Workers
Local Union 1347 will no longer be a “401(k) safe harbor” plan after December
31, 2004, (iv) clarifies the Plan’s disability provisions, (v) reduces the
amount to which an involuntary cash-out applies from $5,000 to $1,000 and
provides that such determination shall be made after taking into account
rollover contributions and (vi) clarifies the Plan’s ERISA Section 404(c)
provisions.

 

Amendment

 

(a)                                  Section 2.1(k) of the Plan is hereby
amended and restated in its entirety to provide as follows:

 

““Compensation” means—

 

(1)                                    for purposes of Sections 4.1, 4.2 and
4.3, the Employee’s “base compensation”;

 

(2)                                    for purposes of Section 4.4,
“compensation” as defined in Section 414(s) of the Code; and

 

(3)                                    for purposes of Sections 2.1(w) and 4.6,
“compensation” as defined in Section 415(c)(3) of the Code.

 

The following provisions shall apply for purposes of determining an Employee’s
“base compensation”.

 

(A)                                For Employees whose terms of employment are
not governed by the collective bargaining agreement with the International
Brotherhood of Electrical Workers Local Union 1347, “base compensation” means
the Employee’s base rate of

 

1

--------------------------------------------------------------------------------


 

pay, exclusive of any allowances, premiums, bonuses, overtime pay, or other
forms or types of compensation, for the applicable period.

 

(B)                                  For Employees whose terms of employment are
governed by the collective bargaining agreement with the International
Brotherhood of Electrical Workers Local Union 1347, “base compensation” means
(i) for purposes of Sections 4.1 and 4.2, the sum of the Employee’s base rate of
pay and overtime pay, exclusive of any allowances, premiums, bonuses, or other
forms or types of compensation, for the applicable period and (ii) for purposes
of Section 4.3, the Employee’s base rate of pay, exclusive of any allowances,
premiums, bonuses, overtime pay, or other forms or types of compensation, for
the applicable period.

 

(C)                                  For Employees paid on an hourly basis, the
“base rate of pay” means the Employee’s hourly base rate of pay multiplied by
the Employee’s hours worked during the applicable period.

 

(D)                                 For all Employees, “base compensation” shall
be determined prior to any reductions for Deferred Compensation Contributions
and other elective contributions made by the Employer on the Employee’s behalf
during or for the Plan Year that are not includable in gross income under
Section 125 of the Code, Section 402(e)(3) of the Code, Section 402(h) of the
Code, Section 403(b) of the Code or, for Plan Years beginning on or after
January 1, 2001, Section 132(f) of the Code.

 

The Compensation of each Employee that may be taken into account under the Plan
for a Plan Year will not exceed $210,000 (as adjusted by the Secretary of the
Treasury pursuant to Section 401(a)(17) of the Code).  For purposes of this
Subsection 2.1(k), Compensation shall include any elective amounts that are not
includible in the gross income of the employee by reason of Section 132(f)(4) of
the Code.”

 

(b)                                   Section 2.1(o) of the Plan is hereby
amended and restated in its entirety to provide as follows:

 

“Eligible Employee” means an Employee on the payroll of an Employer who has
attained age 18 and whose terms and conditions of employment are governed by a
collective bargaining agreement that provides for participation in the Plan,
provided, however, that an “Eligible Employee” shall not include (1) a “leased
employee” (as defined in Section 3.3), (2) an individual who is classified by
the Employer as a summer laborer or a summer employee and (3) an individual who
is a nonresident alien and who receives no earned income (within the meaning of
Section 911(d)(2) of the Code) from an Employer which constitutes income from
sources within the United States (within the meaning of Section 861(a)(3) of the
Code).”

 

(c)                                    Section 4.9(a) of the Plan is hereby
amended and restated in its entirety to provide as follows:

 

2

--------------------------------------------------------------------------------


 


“EXCEPT FOR THE PORTION OF THE PLAN THAT BENEFITS THOSE EMPLOYEES WHOSE TERMS OF
EMPLOYMENT ARE GOVERNED BY THE COLLECTIVE BARGAINING AGREEMENT WITH THE
INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS LOCAL UNION 1347, THE PLAN IS
INTENDED TO SATISFY THE ACTUAL DEFERRAL PERCENTAGE TEST CONTAINED IN
SECTION 4.4(B) OF THE PLAN AND, WITH RESPECT TO EMPLOYER MATCHING CONTRIBUTIONS,
THE ACTUAL CONTRIBUTION PERCENTAGE TEST CONTAINED IN SECTION 4.4(C) OF THE PLAN,
RESPECTIVELY, BY MEETING THE REQUIREMENTS OF THE DESIGN-BASED SAFE HARBORS
CONTAINED IN SECTION 401(K)(12) AND 401(M)(11) OF THE CODE.  SECTIONS 4.9(B) AND
4.9(C) SHALL NOT APPLY TO THOSE EMPLOYEES WHO ARE COVERED BY THE COLLECTIVE
BARGAINING AGREEMENT WITH THE INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS
LOCAL UNION 1347.”


 

(d)                                   The first sentence of Section 5.3 of the
Plan is hereby amended and restated in its entirety to provide as follows:

 

“Upon a Member’s termination of employment for any reason, including retirement
or death, or upon a Member’s Disability, the Member’s Profit Sharing Account
shall be distributable as provided in Article 6.”

 

(e)                                    The first sentence of Section 6.1 of the
Plan is hereby amended and restated in its entirety to provide as follows:

 

“Upon a Member’s termination of employment for any reason, including retirement
or death, or upon a Member’s Disability, the vested amount of the Member’s
Account will be distributable to the Member, or to the Member’s Beneficiary in
case of the Member’s death.”

 

(f)                                      Effective with respect to distributions
on or after March 28, 2005, Section 6.2(b) of the Plan is hereby amended and
restated in its entirety to provide as follows:

 


“IF THE VESTED PORTION OF THE MEMBER’S ACCOUNT TO BE DISTRIBUTED PURSUANT TO
SECTION 6.1 DOES NOT EXCEED $1,000, THEN THE DISTRIBUTION WILL BE MADE AS SOON
AS PRACTICABLE FOLLOWING TERMINATION OF EMPLOYMENT.  IF THE VALUE OF THE VESTED
PORTION OF THE MEMBER’S ACCOUNT EXCEEDS $1,000, THEN THE DISTRIBUTION WILL BE
MADE AS OF ANY VALUATION DATE ELECTED BY THE MEMBER, SUBJECT TO (A) THROUGH
(G).”


 

(g)                                   Effective with respect to distributions on
or after March 28, 2005, the first sentence of the second paragraph of Section
6.3(c) of the Plan is hereby amended and restated in its entirety to provide as
follows:

 


“IF A MEMBER DIES PRIOR TO COMMENCEMENT OF DISTRIBUTION OF HIS ACCOUNT, AND THE
VALUE OF THE VESTED PORTION OF HIS ACCOUNT BALANCE EXCEEDS $1,000, THE MEMBER’S
BENEFICIARY MAY ELECT TO RECEIVE DISTRIBUTION OF THE VESTED PORTION OF THE
MEMBER’S ACCOUNT IN A LUMP SUM OR IN ANNUAL INSTALLMENTS OVER A PERIOD NOT
EXCEEDING THE GREATER OF TEN YEARS OR THE BENEFICIARY’S LIFE EXPECTANCY AS OF
THE DATE PAYMENTS COMMENCE.”


 

(h)                                   Section 7.3 of the Plan is hereby amended
by adding the following at the end thereof:

 

3

--------------------------------------------------------------------------------


 

“(d)                             ERISA Section 404(c).  The Plan is intended to
be an “ERISA Section 404(c) plan” as defined in Department of Labor Regulations
Section 2550.404c-1(b).  Pursuant to Department of Labor Regulations Section
2550.404c-1(d)(2)(ii)(E)(4)(viii), the Benefits Committee shall be the fiduciary
that shall ensure that (i) sufficient procedures are in place so that
information relating to the purchase, holding and sale of Cinergy Stock, and the
exercise of voting, tender and similar rights with respect to such securities by
Members and Beneficiaries, is maintained in accordance with procedures which are
designed to safeguard the confidentiality of such information, except to the
extent necessary to comply with federal laws or state laws not preempted by
ERISA, (ii) such procedures are being followed and (iii) an independent
fiduciary has been appointed to carry out activities relating to any situations
which the Benefits Committee determines involve a potential for undue employer
influence upon Members and Beneficiaries with regard to the direct or indirect
exercise of shareholder rights.”

 

(i)                                       Effective with respect to
distributions on or after March 28, 2005, Paragraph 2 of Section 5 of the
Addendum to the Plan is hereby amended and restated in its entirety to provide
as follows:

 

“2.  Rollovers Included in Determining Value of Account Balance for Involuntary
Distributions. For purposes of Subsection 6.2 of the Plan, the value of a
participant’s nonforfeitable account balance shall be determined after taking
into account that portion of the account balance that is attributable to
rollover contributions (and earnings allocable thereto) within the meaning of
Sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii), and 457(e)(16) of the
Code.  If the value of the participant’s nonforfeitable account balance as so
determined is $1,000 or less, the Plan shall immediately distribute the
participant’s entire nonforfeitable account balance.”

 

IN WITNESS WHEREOF, Cinergy Corp. has caused this Amendment to be executed and
approved by its duly authorized officer.

 

 

 

By:

/s/ Timothy J. Verhagen

 

 

 

Timothy J. Verhagen

 

 

Vice President of Human Resources

 

 

 

 

 

 

 

Date:

December 17, 2004

 

 

4

--------------------------------------------------------------------------------